IN THE SUPREME COURT OF THE STATE OF DELAWARE


ANDRE MCDOUGAL,                        §
                                       §     No. 350, 2018
      Defendant Below,                 §
      Appellant,                       §     Court Below—Superior Court
                                       §     of the State of Delaware
      v.                               §
                                       §
STATE OF DELAWARE,                     §     Cr. ID No. 1011012275 (N)
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: April 10, 2019
                         Decided:   April 24, 2019

Before STRINE; Chief Justice, VALIHURA, VAUGHN, SEITZ, and
TRAYNOR, Justices.

                                     ORDER

      This 24th day of April, 2019, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment should be

affirmed on the basis of the Superior Court’s order, dated June 11, 2018, adopting

the Commissioner’s report and recommendation, dated March 16, 2018.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                      Justice